TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00217-CV


                              Atelier Domingue, LLC, Appellant

                                                 v.

                       Signature HLP d/b/a Signature Homes, Appellee


              FROM THE 459TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-GN-18-002023, THE HONORABLE JESSICA MANGRUM, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The parties have filed a joint motion to set aside the trial court’s judgment without

regard to the merits and remand the case for rendition of a new judgment in accordance with

their settlement agreement. See Tex. R. App. P. 42.1(a)(2)(B). We grant the motion and set

aside the trial court’s judgment without regard to the merits and remand the case to the trial court

for rendition of judgment in accordance with the parties’ agreement. See id.



                                              __________________________________________
                                              Gisela D. Triana, Justice

Before Justices Goodwin, Triana, and Kelly

Vacated and Remanded

Filed: June 25, 2021